McDONALD, Presiding Judge.
The offense is unlawfully transporting whiskey in a dry area; the punishment, a fine of $250.00 and confinement in jail for 15 days.
*664There is no statement of facts.
Appellant contends that the complaint is insufficient because it does not set out that the affiant does believe that appellant committed the offense. She cites Art. 222, Vernon’s Ann.C.C.P. and Fowler v. State, 156 Tex.Cr.R. 267, 240 S.W.2d 780 in support of her contention.
The complaint in this case is sufficient, because the allegation positively states that she committed the offense and is sufficient under the first part of Section 2 of Art. 222, supra. It is not based upon the allegation as in the Fowler case that the affiant had reason to believe, which made the allegation of “does believe” necessary. Appellant’s contention is without merit.
The judgment is affirmed.